Citation Nr: 0335832	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  00-24 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
August 1946.  

The present appeal arises before the Board of Veterans' 
Appeals (Board) from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran had been 
scheduled for a hearing before a Veterans Law Judge in 
Washington, D.C.  The veteran withdrew his hearing request in 
May 2002.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  

REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law in November 
2000, during the course of this appeal.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In June 2002, the Board undertook additional development of 
the issues listed on the front page of this remand pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit (Court).  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The development requested in June 
2002 has not been fully accomplished.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  The 
Court's holding would seem to require that the Board ensure 
that development undertaken by the Board is completed.

In December 1999, the veteran reported that he had incurred 
an injury to both ears as a result of diving during service.  
He noted that he turned himself into sickbay but did not 
believe that any medical treatment had been provided.  In a 
November 2000 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran reported that he had injured his ears 
in service as a result of diving and that he did not recall 
going to sick bay, but he believed he had as the bleeding 
from his ears was severe.  In a statement received by the RO 
in January 2002, the veteran reported that at the time he 
injured his ears there was no medical treatment available.  
As a result he continued to do his job and did not recall 
going to sickbay.  

Given the veteran's uncertainty about whether or not he had 
been treated for a claimed injury to his ears, the Board 
further developed the veteran's claims and requested a search 
by the National Personnel Records Center (NPRC) for 
additional service medical records, in particular, records 
relating to the veteran's treatment while stationed aboard 
the U.S.S. Snapper (SS-185) and U.S.S. Stingray (SS-186).  A 
request was made to NPRC for additional service medical 
records but no reply to the request has been received.  

Additionally, the veteran has reported that his most recent 
hospitalization was at the VA hospital in Fayetteville, N.C. 
at which time he was treated for Alzheimer's disease and 
leukemia.  The veteran has not reported receiving post-
service treatment for hearing loss or tinnitus.  The Board 
sought records from the VA hospital in Fayetteville, N.C., 
given the veteran's current medical condition, and the 
apparent uncertainty with respect to when and where he might 
have been treated.  No reply to the Board's request has been 
received.  

VA is required to provide notice to claimants of what 
evidence they are responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter 
dated in November 2001, the RO attempted to provide this 
notice to the veteran.  The letter informed the veteran that 
he had 60 days to submit additional evidence following which 
the RO would decide his claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2002), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, further appellate consideration will be deferred 
and the veteran's claims are REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should contact the National 
Personnel Records Center, or any other 
appropriate agency, and request that a 
search be conducted for additional 
service medical records, especially 
records relating to treatment aboard the 
U.S.S. Snapper and U.S.S. Stingray for 
pain and bleeding from the ears.  If 
records are unavailable or have been 
destroyed, that finding should documented 
for the record.  

3.  The RO should take appropriate steps 
to secure copies of the veteran's 
treatment records for January 2002 to the 
present from the VA hospital in 
Fayetteville, N.C.  If records are 
unavailable this finding should be 
documented for the record.  

4.  If additional relevant service 
medical records are obtained, the RO 
should ask the examiner who provided the 
February 2001 examination to review the 
records in conjunction with the rest of 
the claims folder.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the current 
hearing loss or tinnitus is the result of 
disease or injury in service or had its 
onset in service.  If the examiner is not 
available, another qualified medical 
professional should furnish the necessary 
opinion.

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent legal evidence 
and authority.  If the benefits sought on 
appeal remain denied, the RO must furnish 
the veteran and his representative a 
supplemental statement of the case.  If 
otherwise in order, the case should then 
be returned to the Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




